Title: From George Washington to Francis Fauquier, 5 November 1758
From: Washington, George
To: Fauquier, Francis



Honable Sir,
Camp-Loyal-hannon, the 5th November, 1758.

Being unwilling to omit any opportunity that offers of writing to your Honor, I embrace the present, that serves the General. I have, however, very little to say, as I wrote fully on the 30th ultimo; and have received no letter from your Honor since the 7th of the same month. Our affairs, as I observed in my last, are drawing to a crisis. The Genl being arrived, and most of the artillery & troops, we expect to move on in a very few days—

encoutering every hardship, that an advanced season, want of clothes, and indeed (no great stock of Provisions) will expose us to. But it is no longer a time for pointing out difficulties—and I hope my next will run in a more agreeable strain.
In the mean time I beg leave to assure your Honor that, with very great Respect, I am your most obedient, and most hble Servant,

G:W.


To The Honble Govr Fauquier.   
   
